Walter Mortgage s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2015

                                      No. 04-14-00707-CV

                             Melissa BROQUET and John Broquet,
                                        Appellants

                                                v.

                            WALTER MORTGAGE COMPANY,
                                     Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-12-60-A
                           Judge Robert Blackmon, Judge Presiding

                                         ORDER
        The appellants’ brief was originally due to be filed on December 8, 2015. The
appellants’ first motion for extension of time was granted, extending the deadline for filing the
brief to January 7, 2015. On January 6, 2015, the appellants filed a motion requesting an
additional extension of time to file the brief. On January 7, 2015, the appellee filed an objection
and opposition to the appellants’ motion, asserting the motion does not state a proper purpose for
the extension or contain a certificate of conference.

       Although the motion should have included a certificate of conference, see TEX. R. APP. P.
10.1(a)(5), we construe the motion as requesting an additional extension because of other work
commitments. The motion is GRANTED, and appellants’ brief must be filed no later than
February 6, 2015. THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLANTS WILL BE GRANTED.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court